Citation Nr: 1825495	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  15-13 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

The Veteran represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Foster, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1967 to February 1969.  He is a recipient of the Purple Heart with Oak Leaf Cluster.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In April 2018, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge sitting in St. Louis, Missouri.


FINDINGS OF FACT

Resolving reasonable doubt in his favor, the Veteran's bilateral hearing loss disability is attributable to service.


CONCLUSION OF LAW

The criteria for service connection for a bilateral hearing loss disability have been met.  38 U.S.C. §§ 1110, 5107 (b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veteran's claim for entitlement to service connection for a bilateral hearing loss disability is being granted herein.  As such, the Board finds that any error related to the VCAA with regard to this claim is moot.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

The Veteran seeks service connection for a bilateral hearing loss disability.  After a review of the claim file and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. §§ 3.303, 3.304.  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  See Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Court has held that "the threshold for normal hearing is from 0 to 20 dB [decibels], and higher threshold levels indicate some degree of hearing loss."  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court, in Hensley, 5 Vet. App. 155 (1993), indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service, if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability. 


When a Veteran has engaged in combat with enemy forces, VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and to that end, shall resolve every reasonable doubt in favor of the Veteran.  See 38 U.S.C. § 1154 (b).  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  See also 38 C.F.R. § 3.304 (d).

Here, the Veteran contends that while participating in basic training he was exposed to rifle fire.  In addition, during advanced infantry training he was exposed to rifle fire and mortar fire when he was being trained for his MOS.  While serving in the Republic of Vietnam, he was assigned to an Infantry Platoon.  There he was constantly exposed to rifle fire and heavy mortar fire.  See Veteran's statements, February 2012.  In-service noise exposure is conceded.  

The record shows that the Veteran currently has a bilateral hearing loss disability for VA purposes.  See VA examination, May 2013.  Therefore, the remaining question is whether the currently diagnosed bilateral hearing loss disability is related to service. 

In this regard, the Board finds that the Veteran's currently diagnosed bilateral hearing loss disability is traceable to military service and service connection for bilateral hearing loss disability is warranted.  As described above, the Veteran's noise exposure in service is conceded and he has denied a history of civilian occupational and recreational noise exposure.  See VA examination, May 2013.

The Board acknowledges the May 2013VA opinion that states that the Veteran's bilateral hearing loss disability is less likely than not related to military noise exposure.  However, the reasoning provided is inadequate and the Board accords this opinion little probative weight.  Indeed, the opinion is based on the fact that the Veteran had normal hearing bilaterally at entrance and separation from service.  The fact that there was no hearing loss in service is not dispositive of the issue and an opinion based on this fact is inadequate.  See Hensley, supra.  

The Board is left with a record which shows the Veteran had noise exposure in service and is currently diagnosed with a bilateral hearing loss disability which cannot be conclusively disassociated from his noise exposure in service.  Accordingly, resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for a bilateral hearing loss disability is warranted.  38 U.S.C. § 5107 (b); 38 C.F.R. §§ 3.102, 3.303, 3.304; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss disability is granted.




____________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


